WalkeR, J.,
after stating the case: The defendants contend that the plaintiff is not entitled to recover upon the remaining note for $1,750, and assign, substantially, five reasons in support of their' position, as follows:
1. Mrs. Coachman and Mrs. Eoraham were purchasers for value and without notice.
2. F. Rogers Grant and the Grant Realty Company were general agents of the plaintiffs, or special' agents, with full and ample authority to accept payment of the notes.
*443. That the trustee was authorized and empowered to release the deed of trust.
4. That the plaintiff ratified the action of Grant by accepting tbe payment of the first note.
5. That the defendants were fully protected by the record of cancellation.
None of these grounds, in our opinion, is tenable.
The defendants Mrs. Coachman and Mrs. Foraham could not, in any possible view, be bona- fide purchasers for value and without notice, and we do not clearly perceive upon what real ground this suggestion can be based. If the trustee, E. Rogers Grant, had entered satisfaction of the debt and deed of trust upon the margin of the record before they bought from the "Welfieys, they might be in a position to plead a bona fide purchase, in their protection, if they bought for value and without notice of the unauthorized and wrongful satisfaction of the deed of trust by the trustee, though we do not decide that the plea could even then be available, as the question is not now, before us, the fact being that they paid the money to Grant by their agent, Garrett, who saw him satisfy the deed, and who knew, at the time, that at least one of the notes secured by it was not then due, and if he had taken the slightest pains to examine the deed, he would have discovered,' at once, that neither of the notes was due, and one of them would not mature for more than a year. Garrett, the agent, did not demand the production • of the notes, so as to ascertain if Grant had the requisite authority to collect them and satisfy the deed of trust, but he injudiciously paid the money to him without the slightest inquiry into the facts, when it was so very easy to have made one. It should have occurred to any man of ordinary business judgment and prudence to make such an inquiry, and why it was not done does not appear, except that he relied implicitly upon Grant’s virtual representation that he had the authority, and his blind trustfulness has caused the whole trouble, and an unmerited injury and loss to his principals. But they must bear it, and not the plaintiff, who in no way contributed to it, and who, so far as the case shows, was without fault. If Gar*45rett did not bave actual notice of'sufficient facts to put bim on bis guard, be bad wbat is equivalent to it, tbe means of knowledge, or constructive notice. Information of all tbe facts was easily witbin bis reach, but be made no effort to acquire it, and bis principals must suffer for bis neglect. Qui facit per alium, facü per se. “Constructive notice from tbe possession of tbe means of knowledge will have tbe effect of notice, altbougb tbe party was actually ignorant, merely because be would not investigate. It is well settled tbat if anything appears to a party calculated to attract attention or stimulate inquiry, tbe person is affected with knowledge of all tbe inquiry would bave disclosed.” Bunting v. Ricks, 22 N. C., 130; Le Neve v. Le Neve, 2 White and Tudor’s Leading Cases in Equity, 144; Wittkowsky v. Gidney, 124 N. C., 437; Blackwood v. Jones, 57 N. C., 54; May v. Hanks, 62 N. C., 310; McIver v. Hardware Co., 144 N. C., 478. The rule is thus put in Wilson v. Taylor, 154 N. C., 211: “A party who may be affected by notice must exercise ordinary care to ascertain tbe facts, and if be fails to investigate when put upon inquiry, be is chargeable with all tbe knowledge be would bave acquired if be bad made tbe necessary effort to discover tbe truth,” citing Hulbert v. Douglass, 94 N. C., 122; Bryan v. Hodges, 107 N. C., 492, and other cases supra.
Garrett knew tbat one note was not due, and could bave ascertained all tbe other material facts — want of possession of tbe notes by Grant, etc., but be was not at all diligent. As said in McIver v. Hardware Co., supra, at p. 489 : “The very circumstances of tbe case imply full notice to it of all tbe facts necessary to charge it with liability”; and so it is here as to Garrett.
It has been held by this Court tbat where a mortgage (or deed of trust) is registered upon a proper probate, it is notice to all tbe world of tbe existence of tbe mortgage, of its contents, and of tbe nature and extent of tbe charge created by it. When a party is put upon inquiry, be is presumed to bave notice of every fact and circumstance which a proper examination would enable bim to find out. Ijames v. Gaither, 93 N. C., 358. See, *46also, Loan Association v. Merritt, 112 N. C., 243; Collins v. Davis, 132 N. C., 112; Kernochan v. Durham, 12 L. R. A., 41.
Tbe agency of tbe trustee named in a deed of trust is restricted to tbe specific duties and powers given by tbe terms of tbe deed, unless enlarged by express grant or by inference from special facts and circumstances. Woodcock v. Merrimon, 122 N. C., 731.
Tbe very circumstances of tbe case imply full notice to' Garrett of tbe essential facts wbicb would bave caused a reasonably prudent man to require a production of tbe note or satisfactory reasons for its nonproduction. If be bad only made bis check payable to tbe plaintiff, it would bave prevented tbe consummation of tbe fraud upon bis principals by Grant. But there was not tbe least precaution ‘taken by him. He took Grant too much at haphazard and upon trust that be was clothed with due authority. It was what Sir William Blackstone calls “happy-go-lucky carelessness.” Unfortunately, be found too late that bis excessive confidence bad been betrayed. But tbe consequences of all this failure to exercise care must not be visited upon tbe plaintiff.
Tbe second proposition of defendants is equally untenable. Grant was not tbe general or special agent of tbe plaintiff to accept payment of tbe notes and satisfy tbe deed of trust on tbe record. He bad no express authority, but, on tbe contrary, it bad been denied to him, when plaintiff, in reply to tbe request that be discount tbe last note, refused to do so, but told him that be might consent to it tbe next summer. So be bad no express authority, and there is no evidence of any implied authority.
There is a general principle that when one deals with an agent, it behooves him to ascertain correctly tbe scope and extent of bis authority to contract for and in behalf of bis alleged principal, for under any other rule, it is said, every principal would be at tbe mercy of bis agent, however carefully be might, limit bis authority.
Tbe power of an agent is not unlimited unless in some way it either expressly or impliedly appears to be so, and tbe person *47who proposes to contract with, bim as agent for bis principal should first inform himself where his authority stops or how far his commission goes, before he closes the bargain with him. Biggs v. Insurance Co., 88 N. C., 141; Ferguson v. Manufacturing Co., 118 N. C., 946.
The principal is held to be liable upon a contract duly made by his agent with a third person: (1) When the agent acts within the scope of his actual authority. "(2) When the contract, although unauthorized, has been ratified. (3) When the agent acts within the scope of his apparent authority, unless the third person has notice that the agent is exceeding his authority, the'term “apparent authority” including the power to do whatever is usually done and necessary to be done in order to carry into effect the principal power conferred upon the agent and to transact the business or to execute the commission which has been intrusted to him; and the principal cannot restrict his own liability for acts of his agent which are within the scope of his apparent authority by limitations thereon, of which the person dealing with his agent has no notice. The principal may also, in certain cases, be estopped to deny that a person is his agent and clothed with competent authority, or 'that his agent has acted within the scope of this authority which the nature of the particular transaction makes it necessary for him to have. Tiffany on Agency, 180 et seq.; Biggs v. Insurance Co., supra; Bank v. Hay, 143 N. C., 326; Brittain v. Westhall, 135 N. C., 495; Swindell v. Latham, 145 N. C., 144.
We said more recently in Latham v. Fields, 163 N. C., 356: “The principal is bound by all the acts of his agent within the scope of the authority which he holds him out to the world to possess, although he may have given him more limited private instructions, unknown to the persons dealing with him; and this is founded on the doctrine that where one of two persons must suffer by the act of a third person, he who has held that person out as worthy of trust and confidence, and as having authority in the matter, shall be bound by it. Carmichael v. Buck, 10 Rich. Law, 332 (70 Am. Dec., 226); Story on Agency, sec. *48127. ‘Where a person, by words or eonduct, represents or permits it to be represented .that another person is his agent, he will be estopped to deny the agency as against third persons who have dealt, on the faith of such representation, with the person so held out as agent, even if no agency existed in fact.’ Trollinger v. Fleer, 157 N. C., 81; Metzger v. Whitehurst, 147 N. C., 171. These cases fairly illustrate this doctrine and define its limits.”
But there is no evidence to bring the case within any of these principles. Grant was not expressly authorized to act for plaintiff in collecting the money and canceling the deed of trust, nor did the latter hold him out, by any act or conduct of his, as possessing any such authority, and there was nothing that should reasonably have induced the defendants to have supposed that he was clothed with such a power. That Grant had sold real estate for him, or collected rents, was not sufficient for the purpose.
The facts, as they appear in the record, are governed absolutely by the leading case of Smith v. Kidd, 68 N. Y., 130 (23 Am. Rep., 157). These propositions established therein are taken from the headnote, which states them with accuracy:
1. Payment of money due on written security, to an agent who has not either possession of the security or express authority to receive such money, is not good, and the principal may compel the debtor to pay it again.
2. The facts that a loan is made through the agent, and that he has collected the interest, and that he has, in special cases, been authorized to collect the principal of particular mortgages, are not evidence of general authority to collect moneys due his principal, and one who pays to him the amount of a mortgage, without his having the mortgage in his possession, does. so at his own risk.
3. Even though an agent has authority to receive payment of an obligation, this does not authorize him to receive payment before it is due.
The Court said more particularly, and with closer application to facts like ours: “If money be due on a written security, *49it is tbe duty of tbe debtor, if be pay to an agent, to see tbat tbe person to; whom be pays it is in possession of tbe security. For tbougb. tbe money may bave been advanced through tbe medium of tbe agent, yet, if tbe security do not remain in bis possession, a payment to him will not discharge tbe debtor. Henn v. Conisby, 1 Ch. Cas., 93, note. And even tbe agent being usually employed in tbe receipt of money does not in this instance constitute such authority as will serve tbe debtor. It has been so held in respect to money paid upon a bond to one who usually received money for tbe obligee, but who bad not tbe custody of tbe bond in question (Gerard v. Baker, 1 Ch. Gas., 94), and even where tbe obligor bad for several years paid tbe interest and part of tbe principal to an agent of tbe lender through whom tbe money bad been borrowed, who bad not tbe possession of tbe bond, but bad regularly paid tbe money over to tbe obligee except tbe last payment, tbe obligor was adjudged to pay tbe last sum over again. For it was held, notwithstanding tbe hardship of tbe case, tbat tbe circumstances of tbe agent’s having before received tbe interest and part of tbe principal did not imply tbat be bad any authority to receive it; but as long as be bad paid it over, all was well, and any other might bave carried it to tbe creditor as well as be. Wolstenholm v. Davies, 1 Freem. Ch., 289. In this case tbe master of tbe rolls said tbat it was tbe constant rule of tbat court tbat if tbe party to whom tbe security was made trusted tbe security in tbe bands of tbe scrivener, payment- to tbe scrivener was good payment; but if be took tbe security into bis own keeping, payment to tbe scrivener would not be good payment, unless it could be proved tbat tbe scrivener bad.authority from tbe party to receive it, and tbat such authority could not be implied from tbe fact tbat tbe scrivener bad previously received principal which be bad paid over to tbe obligor,” citing Story on Agency, secs. 98 and 104; Curtis v. Drought, 1 Molloy, 487; Williams v. Walker, 2 Sandf. Ch., 325; Doubleday v. Kress, 50 N. Y., 410. And in Tappan v. Horseman, 18 Iowa, 500, the doctrine is thus stated by Judge Dillon: “So tbat it may be laid down as a general rule tbat if a debtor owing money on a written security *50pays to or settles witb another as an agent, it is bis duty, at bis peril, to see tbat tbe person thus paid or settled witb is in possession of tbe security. If not thus in possession, tbe debtor must show tbat tbe person to whom be pays or witb whom be settles has special authority, although for some reason not in possession of tbe security.” That case was cited with approval in Security Co. v. Graybeal, 85 Iowa, 543 (39 Am. Rep., 311), which is a very instructive case,, and closely resembles this one. See Crane Co. v. Gruenewald, 120 N. Y., 274 (17 Am. St. Rep., 643); Dixon v. Wright, 24 Am. Rep. (Miss.), 677; Knife Co. v. Bank, 19 Am. Rep. (Conn.), 517; Doubleday v. Kress, 10 Am. Rep. (N. Y.), 502; Jummel v. Mann, 56 N. E. Rep., 161; Lenoir v. DuHoe, 41 N. W. Rep., 962; Insurance Co. v. Eldridge, 102 U. S., 545; 2 Jones on Mortgages, 957.
To make tbe application of these authorities to our case plain, we recite a part of tbe evidence.
M. L. Welfley testified: “I authorized Mr. Garrett to witness tbe release of tbe deed in trust, and I notified Mr. Grant to pay to my wife tbe purchase money, less, of course, tbe deed of trust and tbe taxes, whatever taxes were due on tbe property. I asked at tbe time for tbe notes. I asked Mr. Grant. I saw him tbe day. tbe deal was to be closed; at least, be told me tbat Mr. Garrett would pay him, and I said, ‘How about tbe notes? Have you tbe notes?’ And be read me a letter purporting to be from Mr. Wynn (tbe letter incorporated in Mr. Wynn’s deposition). He said be could not deliver tbe notes, as Mr. Wynn was in California, and tbat be, Mr. Wynn, could not return tbe notes to me until be returned to Atlanta, as no one bad access to bis safety-deposit box.” Tbe letter referred to is tbat of the plaintiff to Grant, dated 28 March, 1912, in which Grant is informed tbat Wynn will not discount the last note for $1,750, and certainly not until tbe next summer. And after all this, Garrett banded tbe check to Grant “as tbe agent of Welfley, believing tbat be was tbe agent of Wynn,” and so be testified. Not only did they fail to require tbe production of tbe notes, or written authority from Wynn, or to make tbe check payable to him, but one of them was actually notified tbat be did not have *51tbe notes in bis possession, and if Grant read tbe létter correctly to 'Welfley, tbe latter was fully notified tbat "Wynn bad refused to accept payment and surrender tbe note. If be misread tbe letter to bim, it was not Wynn’s fault, but the result of bis misplaced confidence in Grant. It will be observed that plaintiff, instead of bolding out Grant as having tbe requisite authority, was withholding it by refusing to accept the proposal for the discount and present payment of the note. As said in a similar case: “He had in his own hands the means of absolute protection. He had only to see to it tbat he received his note when he paid his money. If he neglected this simple requirement, demanded not more by the law than by common prudence, he paid at bis peril, and if loss occurs, he must bear it. One party or tbe other must suffer, and be, being the party in fault, must bear the burden.” Hollingshead v. Globe Investment Co., 42 L. R. A. at p. 664, and the well-considered opinion in tbat case (on rehearing) is an authority strongly supporting the view of the law that should control our decision upon the uncontroverted facts of this case. See, also, a cogent statement of the principle in Dunlap’s Paley on Agency, p. 274; Smith v. Bank, 29 L. R. A. (N. S.), 576; Swift v. Bank, 114 Fed. Rep. (C. C. A.), 643; Scott v. Taylor, 58 So. Rep., 30; Krons v. Medelkafen, 62 N. E. Rep., 239; Fortune v. Stockton, 65 N. E. Rep., 367; Miller v. Mitchell, 52 S. E. Rep., 478.
In Smith v. Bank, supra, the Court, in stating a case in material respects like this, says: “If the defendant desired to have the cattle released from tbe lien of the mortgage, he should have required the production and cancellation of the note the mortgage was given to secure. Instead of doing this, he remitted the money to pay the mortgage debt to McAllister & Co., in the confidence that they would apply it to that purpose. His confidence was misplaced. They had before that sold and transferred the note to the plaintiff. They did not apply tbe money to its payment, but, instead, applied it tb their own. use, and wrongfully executed a release of the mortgage that is of no value against the plaintiff.”
*52The Court held in Hughes v. Clifton, 41 So. Rep. (Ala.), 998, that it was gross negligence for a debtor to pay to a supposed agent to collect, without calling for the notes and mortgage and having them produced, citing Smith v. Kidd, supra, and also Haines v. Pohlman, 25 N. J. Eq., 183, where it was held: “The inference in such case is founded on the custody of the securities, and it ceases whenever they are withdrawn by the creditor; and it is incumbent upon the debtor who makes payment to the attorney or agent, relying upon such inference, to show that the securities were in his possession on each occasion when the payments were made.”
The Court held in Dibble v. Low, 80 S. E. (Ga.), 998, that when the maker of a note pleads that he has paid the amount due thereon to one authorized to collect it for the payee, he assumes the burden of showing, not only that he has paid the money, but that it was paid to the person authorized to receive it, or that it actually reached the holder’s hands. Tiffany on Agency, pp. 212, 213; Hollingshead v. Investment Co., supra, and cases cited; Ward v. Smith, 7 Wall. (U. S.), 447 (19 L. Ed., 207); Pease v. Warren, 29 Mich., 9; Murphy v. Barnard, 162 Mass., 72.
We think the principle which we have stated, and as settled by the authorities cited, is fully sustained by this Court in the case of Loan Association v. Merritt, 112 N. C., 243, where it appeared that the purchasers of the equity of redemption from the mortgagor paid the amount of the bonds secured by the mortgage to the mortgagee or original holder of them, who had assigned the same to a third party, without any inquiry by the purchaser of the equity as to the ownership or possession of the bonds at the time of the payment and without requiring their production or sufficient excuse or reason for not producing them. The payment was held not to be good against the real holder.
The trustee could not enter satisfaction until the money was paid, and his act was void as to the plaintiff, who held the unpaid note, as he acted without his authority and exceeded- his powers, as defined in the deed. Woodcock v. Merrimon, 122 *53N. C., 731; 27 Cyc., 1417; Pingrey on Mortgages, 1225; Devlin on Deeds, sec. 710a. The following cases are similar to the one at bar, in this respect: Weldon v. Tallman, 67 Fed. Rep. (C. C. A.), 986; McPherson v. Rollins, 107 N. Y., 316; Hirsch v. Tozier, 143 N.Y., 390 (42 Am. St. Rep., 729). This principle, as to the invalidity of the cancellation, applies in this case, at least, as there is no one who can claim to be a bona fide purchaser for value and without notice, as we have shown.
There was no ratification of Grant’s acts by the plaintiff. He had no knowledge of the facts and circumstances, which is an essential element of a binding ratification. Johnson v. Royster, 88 N. C., 194; Story on Agency, sec. 243; Owings v. Hall, 9 Peters (U. S.), 607; Tiffany on Agency, pp. 61 and 72, where he says: “Since ratification rests upon assent, to be binding it must, as a rule, be made with full knowledge of all the facts necessary to an intelligent exercise of the right of election. 'No doctrine is better settled on principle or authority than this, that the ratification of the act of an agent previously unauthorized must, in order to bind the principal, be with full knowledge of the material.facts. If the material facts are either suppressed or unknown, the ratification is invalid, because founded on mistake or fraud.’ Hence, if the principal has ratified upon insufficient knowledge, he may, as a rule, after he is informed of the' facts, disaffirm. Knowledge of the facts, however, is sufficient ; knowledge of their legal effect is not requisite.”
Plaintiff, did not know that Grant had received the money for the last note until after the latter’s death, and, besides, he had refused expressly to discount the note.
The rule that the principal must ratify all or none of what his pretended agent has done, and that he cannot ratify that part which is beneficial and reject that which is not, does not apply, for one reason, at least, and that is, because Grant and the Realty Company had become insolvent, and he could not be placed in statu quo, and, further, because when he acquired knowledge, the first note had matured and he was entitled to have it paid, and consequently had the right to retain what he had received in payment of it.
*54It is a general and just rule that when a loss has occurred which must fall on one of two innocent persons, it shall be borne by him who occasioned it, even without any moral wrong or positive fault chargeable to him, and more especially so, if there is bad faith or even a lack of dire care on his part, which caused the misfortune.
This is a case of great and peculiar hardship, and one which we would gladly relieve against in behalf of the defendants, were it possible, consistent with the maintenance of sound and important principles of law.and rules of equity, and with dispensing justice to the equally innocent creditor, who has as just and meritorious a claim upon our favorable consideration. The case is not one where, if one of two innocent persons must suffer from the wrongful act of a third, the defendants should be relieved from the consequences of their payment to the wrong-party, as the plaintiff, who is the owner of the note, was not the cause of their making the payment and did not induce them to make it, but they acted solely upon their own supposition, without due inquiry and care, that Grant had the authority to collect the money. It would be grievous hardship and injustice to the plaintiff, and establish a new and oppressive rule of liability in the law, should we decide otherwise. The charge of the court was correct.
No error.
Per Curiam. Plaintiff in Wynn v. Grant moved to dismiss or affirm. The motion is based upon two grounds: (1) Failure to comply with Rule 19 as to assignments of error. (2) Failure to file briefs in accordance with Rule 34. The exceptions relied on are to the charge of the judge on the several issues directing the jury to answer the issues in a certain way, if they believe the evidence. This presents substantially the same question raised by allowing a motion to nonsuit, as it requires a review of the evidence, and we have uniformly held that it is sufficient to except and assign error when a nonsuit is allowed.
In analogy to this ruling, the motion to dismiss upon this ground must be denied. The penalty for failure of brief when *55filed to comply with the new rules is that the Court will not consider exceptions not discussed according to the rules. The case of Porter v. Cigar Box Co., 164 N. C., 396 (80 S. E., 443), has no application to this record.
Motion denied.